[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                       MEMORANDUM OF DECISION RE: MOTION FOR ORDER OF PAYMENT (#640), MOTION FOR ORDER OF PAYMENT I (#641), MOTION FOR ORDER OF PAYMENT II (#636), MOTION FOR ORDER OF PAYMENT III (#637), CT Page 14050 MOTION FOR ORDER OF PAYMENT IV (#638), and  MOTION TO REOPEN, REARGUE AND ARTICULATION (#635)
The Plaintiff, Luba Hill, has filed a series of motions wherein she has requested various forms of relief. At the conclusion of each claimed motion is plaintiff's admission "This motion had not been sent to anyone else." Plaintiff did not desire either oral argument or testimony.
The Court recognizes that the plaintiff is proceeding pro se. Nevertheless, plaintiff is bound by Connecticut Practice Book Section 11-1, which succinctly states:
  Every motion, request, application or objection directed to pleading or procedure, unless relating to procedure in the course of a trial, shall be in writing and shall, except in the case of a request, have annexed to it a proper order, and a proper order of notice and citation, if one or both are necessary. Such motion, request, application or objection shall be served on all parties as provided in Sections 10-12 through 10-17 and, when filed, the fact of such service shall be endorsed thereon.
In any legal proceedings, parties are entitled to notice of potential court activity. There are no exceptions to this basic rule.
As presented, the plaintiff's motions are denied.
DEWEY, J.